Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 1 of 25   PageID 1366



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                   )
  TAYLOR BENOIST,                  )
                                   )
        Plaintiff,                 )
                                   )
                                   )
                                   )
  v.                               )  No. 2:19-cv-02704-SHM-tmp
                                   )
  TITAN MEDICAL MANUFACTURING,     )
  LLC,                             )  JURY DEMANDED
                                   )
        Defendant.                 )
                                   )
  ORDER GRANTING IN PART AND DENYING IN PART TITAN’S MOTION FOR
     SUMMARY JUDGMENT AND DENYING BENOIST’S MOTION FOR PARTIAL
                          SUMMARY JUDGMENT

       Plaintiff Taylor Benoist (“Benoist”) brings this workplace

 harassment and retaliation suit against Defendant Titan Medical

 Manufacturing, LLC (“Titan”). (D.E. No. 1.) Before the Court are

 four motions. The first is Titan’s Motion for Summary Judgment.

 (D.E. No. 33.) Benoist responded on November 2, 2020. (D.E. No.

 42.) Titan replied on November 16, 2020. (D.E. No. 48.) The

 second motion is Benoist’s Motion for Summary Judgment on her

 retaliation claim. (D.E. No. 34.) The third and fourth motions

 are Benoist’s corrections to her initial motion for partial

 summary judgment. (D.E. Nos. 35, 38.) Titan responded on November

 23, 2020. (D.E. No. 49.) Benoist replied on December 2, 2020.

 (D.E. No. 52.) Titan’s motion for summary judgment is GRANTED IN
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 2 of 25    PageID 1367



 PART and DENIED IN PART. Benoist’s motion for partial summary

 judgment is DENIED.

 I.    BACKGROUND

       Titan is a “family business” that has grown to employ more

 than 100 people since it was founded in 2009. (Def. Resp. to

 Pl.’s Statement of Undisp. Facts; D.E. No. 49-1 at 1102.) Members

 of the Kenyon family comprise much of Titan’s management and

 leadership. (Id.) Jeff Kenyon, Sr. (“Kenyon”) is the Chief

 Executive Officer’s brother, formerly served as an owner and

 general manager, and served as a supervisor at times pertinent

 to this case. (Id.) Kenyon was in a serious relationship with

 Benoist’s mother, Sheila Benoist. (Id. at 1103.)

       In November 2017, Benoist began working for Titan. (Id.) At

 first, she enjoyed her job and maintained pleasant relationships

 with her coworkers. (Id.) She was “bubbly, cheery, and happy in

 the early days of her employment.” (Id.)

       Benoist lived with her significant other, Tyler Willis

 (“Willis”), when she began working at Titan. (Id.) In February

 2018, Benoist and Willis moved in with Kenyon and Sheila Benoist.

 (Id.) Willis had been unemployed for at least a week as of

 February 28, 2018. (Id. at 1104.) Kenyon was bothered because

 Benoist supported Willis financially. (Id.)

       On February 28, 2018, while they were at work on the shop

 floor    at   Titan,   Kenyon   confronted    Benoist   about       Willis’s

                                      2
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 3 of 25    PageID 1368



 unemployment. (Id.) Benoist left the shop floor and went to her

 cubicle to avoid a personal conversation at work. (Id.) Kenyon

 followed her and continued the discussion. (Id. at 1105.) Benoist

 began to cry. (Id.) Kenyon asked Benoist to hug him, and she

 did. (Id.) After the hug, Kenyon continued discussing Benoist’s

 financial support for Willis. (Id.)

       General Manager Kyle Kenyon appeared during the discussion.

 (Id.) He saw Benoist crying. (Id.) He left. (Id.)

       Benoist turned away from Kenyon to face her work computer,

 hoping   he   would    walk   away.   (Id.)   Instead,   Kenyon     “grabbed

 [Benoist] by both sides of her face, bent down, forcibly turned

 her away from her computer towards him, and kissed her on the

 mouth.” (Id. at 1106.) The kiss lasted about eight seconds. (Id.

 at 1107.)

       After going to the restroom to cry and attempt to collect

 herself, Benoist went to Brad Guthrie’s (“Guthrie”) office to

 report the kiss. (Id.) Guthrie was Benoist’s supervisor. (D.E.

 No. 42-1 at 982.) Guthrie described Benoist as “teary-eyed and

 sobbing the whole time.” (D.E. No. 49-1 at 1108.)

       Benoist    had     reported     other    incidents    of      Kenyon’s

 inappropriate behavior to Guthrie. (Id.) That behavior included

 text messages that referred to Benoist’s “hot body,” that said

 Kenyon would show Benoist what it was like to have sex with a

 real man, that he wished she would drop her towel when she got

                                       3
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 4 of 25   PageID 1369



 out of the shower, and that he was well-endowed. (D.E. No. 42-1

 at 999.) Those text messages began about one to two years before

 Benoist started working at Titan, continued while she was working

 at Titan, and occurred once or twice a month. (Id.) Benoist asked

 Kenyon to stop sending the text messages, but he continued to

 send them. (Id. at 999-1000.) Neither Benoist nor Kenyon produced

 any text messages. (Id.) Benoist also reported Kenyon more than

 once for making a sound that she interpreted as sexual while she

 worked at Titan. (Id. at 1000.)

       On February 28, 2018, on a break at 9:00 AM, after her

 report to Guthrie, Benoist got into Cameron Smith’s (“Smith”)

 truck and called Willis. (D.E. No. 42-1 at 989.) She told Willis

 about the kiss, and Willis began packing their belongings to

 move out of Kenyon’s home. (Id.) While on that break, Benoist

 also discussed the kiss with Smith. (D.E. No. 61 at 1333.)

       After the telephone call to Willis, Benoist went to Titan

 Chief Operating Officer Colby Kenyon’s office to report the kiss.

 (D.E. No. 49-1 at 1108.) Kyle Kenyon was present. (Id.) Guthrie

 had already reported the kiss to Colby Kenyon. (Id.)

       Kenyon was called into a meeting with Titan Chief Executive

 Officer Robert Kenyon. (Id. at 1109.) Kenyon testified that

 during that meeting he “got mad” and felt “dirty” after learning

 that Benoist had reported the kiss. (Id.) While still in the

 meeting, Kenyon left Benoist a voicemail message. (Id. at 1110.)

                                      4
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 5 of 25    PageID 1370



 In the message, Kenyon says, “I kissed you on the side of the

 mouth,” and “You and that boy can pack your shit and head to

 Aberdeen.” (Id.) Kenyon was not reprimanded for leaving the

 voicemail message. (Id. at 1112.)

       Titan investigated the kiss during the first week of March

 2018. (Id. at 1113.) Robert Kenyon, Colby Kenyon, Donna Kenyon,

 and   Cheryl   Estel   participated      in   the   investigation.    (Id.)

 Security footage of the kiss was reviewed and written statements

 were taken from Benoist, Kenyon, Colby Kenyon, and Smith. (D.E.

 No. 42-1 at 995-96.) The investigation found that Kenyon and

 Benoist were discussing family matters at work and distracted

 other employees by discussing the kiss with them. (Id. at 1114-

 15.) Titan concluded that there was no sexual harassment because

 it considered Benoist to be Kenyon’s stepdaughter. (Id. at 1115.)

       Benoist was reprimanded on March 7, 2018, for distracting

 other employees during work by discussing “the incident.” (Id.

 at 1115-16.) She received a warning that was labeled an “oral

 warning” for discussing the kiss with Guthrie, Colby Kenyon, and

 Smith. (Id. at 1116; D.E. No. 61 at 1339-40; D.E. No. 38-17.)

 Although it is labeled an “oral warning,” (D.E. No. 38-17), Titan

 does not dispute Benoist’s characterization of the warning, which

 was presented in writing, as a “formal written reprimand,” (See

 D.E. No. 49-1 at 1115.)



                                      5
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 6 of 25       PageID 1371



       Kenyon was also reprimanded for discussing “the incident”

 and so distracting coworkers. (D.E. No. 42-1 at 996; D.E. No.

 49-1 at 1116.)

       The meaning of “the incident” is disputed. Benoist says

 that “the incident” refers only to the kiss. Titan says that

 “the incident” refers to the whole course of conduct between

 Kenyon and Benoist on February 28, 2018. (D.E. No. 49-1 at 1116;

 D.E. No. 61 at 1340.)

       Benoist was treated differently by her coworkers after she

 reported the kiss to Titan’s management. (D.E. No. 49-1 at 1117-

 18.) Her coworkers’ demeanor became hostile, and they avoided

 her. (Id.) Benoist began to feel like an outsider who was not

 welcome at Titan. (Id. at 1118.)

       Benoist heard a rumor from several of her coworkers that

 Titan’s management had held a meeting where employees were

 instructed    not   to   talk    to   Benoist.    (Id.   at    1117.)   Titan’s

 management and others testified that there was no meeting. (Id.)

       In    late    March       2018,       Benoist   sought     professional

 psychological help at Parkwood Behavioral Health. (Id. at 1119.)

 Her documented reasons for admission were the kiss and the

 changes in her work environment. (Id.)

       On April 9, 2018, Benoist submitted a resignation letter to

 Titan. (Id.)



                                         6
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 7 of 25     PageID 1372



       Benoist filed her complaint against Titan on October 16,

 2019. (D.E. No. 1.) She asserts four claims: sex discrimination,

 sexual harassment, constructive discharge, and retaliation, all

 in violation of Title VII, 42 U.S.C. §§ 2000e, et seq. (“Title

 VII”). (Id. ¶¶ 20, 25-40.)

       On October 26, 2020, Titan filed its motion for summary

 judgment. (D.E. No. 33.) Titan argues that the sex discrimination

 claim fails because Benoist was not subjected to an adverse

 employment action and was not treated less favorably than someone

 outside her protected class. (Id. at 83.) It argues that the

 sexual harassment claim fails because Benoist cannot show that

 the kiss was sufficiently severe or pervasive to alter the

 conditions of her employment, and that she cannot show that Titan

 tolerated the alleged harassment or failed to take remedial

 action. (Id. at 83-84.) Titan argues that the constructive

 discharge claim fails because Benoist cannot show that the

 alleged harassment and retaliation were so severe that under an

 objective or subjective standard the workplace had become hostile

 or abusive. (Id. at 84.) It argues Benoist’s retaliation claim

 fails   because    she   cannot    show   that   any    retaliation   was   a

 materially     adverse    action     or   that    any     retaliation    was

 sufficiently severe to dissuade a reasonable worker from engaging

 in protected activity. (Id.)



                                      7
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 8 of 25   PageID 1373



          On October 26, 2020, Benoist filed a motion for partial

 summary judgment on her retaliation claim. (D.E. No. 34.) Benoist

 filed corrections to that motion on October 26, 2020, and October

 29, 2020. (D.E. Nos. 35, 38.) Benoist argues that she has

 established a prima facie case of retaliation and that Titan

 cannot provide a legitimate, non-discriminatory reason for its

 adverse actions. (D.E. No. 38 at 701.)

 II.   JURISDICTION

       Benoist’s claims arise under Title VII. (See D.E. No. 1.)

 The Court has subject matter jurisdiction over Title VII claims

 under the general grant of federal question jurisdiction in 28

 U.S.C. § 1331.

 III. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56, on motion of a

 party, the court “shall grant summary judgment if the movant

 shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.”

 Fed.R.Civ.P. 56(a). “[T]he moving party is entitled to summary

 judgment when the nonmoving party ‘fails to make a showing

 sufficient to establish the existence of an element essential to

 that party’s case, and on which that party will bear the burden

 of proof at trial.’” George v. Youngstown State University, 966

 F.3d 446, 458 (6th Cir. 2020) (quoting Celotex Corp. v. Catrett,

 477 U.S. 317, 322–23 (1986)).

                                      8
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 9 of 25      PageID 1374



       The non-moving party has the duty to point out specific

 evidence in the record sufficient to justify a jury decision in

 her   favor.   See   Fed.R.Civ.P.    56(c)(1);     InterRoyal    Corp.     v.

 Sponseller, 889 F.2d 108, 111 (6th Cir. 1989). When confronted

 with a properly supported motion for summary judgment, the non-

 moving party must set forth specific facts showing that there is

 a genuine dispute for trial. See Fed.R.Civ.P. 56(c). A genuine

 dispute for trial exists if the evidence is “‘such that a

 reasonable jury could return a verdict for the nonmoving party.’”

 See Wasek v. Arrow Energy Servs., 682 F.3d 463, 467 (6th Cir.

 2012) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986)). “[I]n order to survive a summary judgment motion,

 the non-moving party ‘must do more than simply show that there

 is some metaphysical doubt as to the material facts.’” Lossia v.

 Flagstar    Bancorp,   Inc.,   895   F.3d   423,   428   (6th   Cir.    2018)

 (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 U.S. 574, 586 (1986)).

       Although summary judgment must be used carefully, it “is an

 integral part of the Federal Rules as a whole, which are designed

 to secure the just, speedy, and inexpensive determination of

 every action[,] rather than a disfavored procedural shortcut.”

 FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

 (internal quotation marks and citations omitted).



                                      9
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 10 of 25         PageID 1375



         The standard remains the same when both parties move for

  summary judgment. Taft Broad. Co. v. United States, 929 F.2d

  240, 248 (6th Cir. 1991). “When reviewing cross-motions for

  summary judgment, the court must evaluate each motion on its own

  merits and view all facts and inferences in the light most

  favorable to the nonmoving party.” Wiley v. United States, 20

  F.3d 222, 224 (6th Cir. 1994) (citing Taft, 929 F.2d at 248).

  IV.    ANALYSIS

         A.      Sex Discrimination

         Titan argues that Benoist cannot establish that she was

  subjected to an adverse employment action, (D.E. No. 33-2 at

  100),       which    is   an   element   of   a   prima   facie   case   of    sex

  discrimination under the McDonnell Douglas framework for proof

  of    sex    discrimination       by   circumstantial     evidence.    Perry    v.

  McGinnis, 209 F.3d 597, 601 (6th Cir. 2000); see McDonnell

  Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

         Titan        disciplined    Benoist,       but   “discipline,     whether

  warranted or not, do[es] not constitute a material adverse change

  in the terms of employment in the discrimination context because

  those actions do not ‘constitute[] a significant change in

  employment status, such as hiring, firing, failing to promote,

  reassignment with significantly different responsibilities, or

  a decision causing a significant change in benefits.’” Lee v.

  Cleveland Clinic Found., 676 F. App’x 488, 494 (6th Cir. 2017)

                                           10
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 11 of 25       PageID 1376



  (quoting White v. Baxter Healthcare Corp., 533 F.3d 381, 402

  (6th Cir. 2008)).

        Benoist    does    not   argue    in   her   response    that   she   has

  established a prima facie case of sex discrimination. (See D.E.

  No. 42.) She has not because she cannot demonstrate the adverse

  employment action element. Titan’s motion for summary judgment

  on   Benoist’s   sex     discrimination      claim   is    GRANTED.   The   sex

  discrimination claim is DISMISSED.

        B.    Sexual Harassment

        Titan argues that Benoist has not demonstrated that Titan

  is liable for sexual harassment, which is an element of a prima

  facie   case    of   a   hostile-work-environment         sexual   harassment

  claim. (D.E. No. 33-2 at 106-08); Randolph v. Ohio Dep’t of Youth

  Servs., 453 F.3d 724, 733 (6th Cir. 2006) (citing Hafford v.

  Seidner, 183 F.3d 506, 512 (6th Cir. 1999)).

        There are two ways to establish liability on a hostile-

  work-environment sexual harassment claim. Wierengo v. Akal Sec.,

  Inc., 580 F. App’x 364, 371 (6th Cir. 2014). Liability can be

  based on “a supervisor’s participation in the harassment or the

  employer’s     negligence      in   discovering    and    remedying   coworker

  harassment.” Id.

        Benoist argues that there is a genuine dispute of material

  fact about whether Kenyon was in her chain-of-command. (D.E. No.

  42 at 971.) There is not. Benoist argues that the record does

                                         11
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 12 of 25            PageID 1377



  not establish whether Kenyon was in her chain-of-command. (Id.

  at 970.) In her deposition, human resources manager Cheryl Estel

  testified that Kenyon was not Benoist’s supervisor. (D.E. No.

  33-5 at 161.) Benoist asserts that Estel’s testimony does not

  establish that Kenyon, who was a supervisor at Titan, fell

  outside her chain-of-command. (D.E. No. 61 at 1326.)                     There is

  further evidence in the record establishing that Kenyon was not

  in Benoist’s chain of command. Benoist admitted for purposes of

  summary judgment that Guthrie was her direct supervisor. (D.E.

  No. 42-1 at 982.) Guthrie testified that he reported directly to

  Chief Operating Officer Colby Kenyon. (D.E. No. 33-3 at 118.)

  Kenyon was not in Benoist’s chain-of-command.

        Benoist        argues    that,     because      of     Kenyon’s        family

  relationships to the management at Titan and his past leadership

  roles at Titan, Kenyon had the ability to influence tangible

  employment     actions      against    her.   (D.E.    No.    42    at   970-71.)

  Influence does not make a coworker a supervisor. Equal Employment

  Opportunity Comm’n v. AutoZone, Inc., 692 F. App’x 280, 283 (6th

  Cir. 2017) (“[Harasser’s] ability to influence [the victims’

  supervisor] does not suffice to turn [the harasser] into his

  victims’ supervisor.”). Kenyon was not Benoist’s supervisor.

        Kenyon    was       Benoist’s    coworker.      To   establish      Titan’s

  liability      for    a    hostile     work   environment,         Benoist    must

  demonstrate that Titan did not respond to her reports in a way

                                          12
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 13 of 25              PageID 1378



  “reasonably calculated to end the harassment.” Waldo v. Consumers

  Energy Co., 726 F.3d 802, 814 (6th Cir. 2013). “[R]easonably

  appropriate corrective action may include promptly initiating an

  investigation to determine the factual basis for the complaint,

  speaking    with    the    specific     individuals     identified        by    [the

  complainant],      following     up    with   [the    complainant]       regarding

  whether    the     harassment    was     continuing,     and    reporting         the

  harassment to others in management.” Id. (internal quotations

  omitted and alterations in original).

        Titan’s    actions     were     reasonably     calculated     to    end     the

  harassment. The kiss was reported on February 28, 2018, and the

  investigation occurred during the first week of March 2018. Titan

  took written statements not only from Kenyon, but also from

  Benoist and those with whom Benoist had spoken about the kiss.

  By the time Benoist reported the kiss to Colby Kenyon, Guthrie

  had already discussed the kiss with him. Although Guthrie did

  not act on Benoist’s reports of inappropriate text messages and

  noises, Benoist had asked him not to act. (D.E. No. 48 at 1064.)

  Benoist    testified      that   she    did   not    experience     any   further

  harassment    after    the   kiss.      (D.E.   No.    42-1    at   995.)      Titan

  responded in a manner reasonably calculated to end the harassment

  after Benoist’s reports. It is not liable for any hostile-work-

  environment harassment by Benoist’s coworker Kenyon.



                                          13
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 14 of 25      PageID 1379



         Benoist cannot establish that Titan is liable for sexual

  harassment. Titan’s motion for summary judgment on the sexual

  harassment claim is GRANTED. The sexual harassment claim is

  DISMISSED.

         C.   Constructive Discharge

         Although Benoist appears to assert constructive discharge

  only as an example of retaliation, Titan responds to constructive

  discharge as an independent claim. The Court will treat it as an

  independent claim.

         To state a claim of constructive discharge, Benoist must

  show    that   Titan   “deliberately     created        intolerable   working

  conditions, as perceived by a reasonable person,” and that it

  did so “with the intention of forcing [her] to quit.” Logan v.

  Denny’s, Inc., 259 F.3d 558, 568-69 (6th Cir. 2001) (internal

  quotations omitted). “[I]ntolerability is a demanding standard.”

  Tchankpa v. Ascena Retail Group, Inc., 951 F.3d 805, 814 (6th

  Cir.    2020).   “[D]emotion,    reduction        in    salary,    badgering,

  harassment,      humiliation,    and     sexual        assault    suggest   an

  objectively intolerable workplace.” Id. The intolerable work

  environment must be “so severe or pervasive that a reasonable

  person would find the work environment hostile or abusive, and

  the victim must subjectively regard that environment as hostile

  or abusive.” Calabrace v. Potter, No. 3:04-0567, 2006 WL 1638765,

  at *12 (M.D. Tenn. June 8, 2006).

                                      14
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 15 of 25                   PageID 1380



        Benoist     fails     to     meet        the     demanding        standard        of

  intolerability.      She    experienced          no    demotion,        reduction       in

  salary, or other changes to her duties, her supervisor, or her

  hours of work. (D.E. No. 42-1 at 992.) She had no further

  conversations with nor did she experience further unwanted sexual

  behavior from Kenyon. (Id. at 995.) Although Benoist experienced

  unwelcome changes in her formerly pleasant interactions with her

  coworkers, Benoist herself was more reserved and withdrawn when

  she returned to work after the kiss. (Id. at 993-94.) No coworker

  was rude or abusive. There was no constructive discharge.

        Benoist has not established that there was a constructive

  discharge.      Titan’s     motion        for    summary     judgment             on   any

  constructive      discharge       claim    is     GRANTED.       Any     constructive

  discharge claim is DISMISSED.

        D.    Retaliation

        Benoist     “may    prove    unlawful          retaliation       by       presenting

  direct evidence of such retaliation or by establishing a prima

  facie case under the McDonnell Douglas framework.” Abbott v.

  Crown Motor Co., 348 F.3d 537, 542 (6th Cir. 2003). “Direct

  evidence is that evidence which, if believed, requires the

  conclusion that unlawful retaliation was a motivating factor in

  the employer’s action.” Id. To establish a prima facie case,

  Benoist    must   prove    that:     “(1)       she    engaged     in       a   protected

  activity; (2) her exercise of such protected activity was known

                                            15
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 16 of 25   PageID 1381



  by the defendant; (3) thereafter, the defendant took an action

  that was ‘materially adverse’ to the plaintiff; and (4) a causal

  connection    existed   between   the    protected   activity   and    the

  materially adverse action.” Rogers v. Henry Ford Health System,

  897 F.3d 763, 775 (6th Cir. 2018) (citing Laster v. City of

  Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014)).

        A claim for Title VII retaliation follows the same burden

  shifting framework as a claim for Title VII discrimination. See

  id. at 792-93. If Benoist proves her prima facie case, the burden

  shifts to Titan to demonstrate that there was a legitimate,

  nondiscriminatory reason for its actions. Id. at 793. If Titan

  can make that showing, the burden shifts back to Benoist to

  demonstrate that Titan’s proffered reason was not the true reason

  for the employment decision. Id.

        The dispute here turns primarily on the third element of

  Benoist’s prima facie case. Titan raises no issue about the

  first, second, or fourth elements. Titan does not attempt to

  establish that there was a nondiscriminatory reason for its

  actions. Its defense focuses solely on establishing that its

  actions were not materially adverse actions. (See D.E. No. 33-2

  at 109-112; D.E. No. 49 at 1094-99.)

        The adverse action standard for retaliation differs from

  the adverse employment action standard for a discrimination

  claim. Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53,

                                      16
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 17 of 25           PageID 1382



  67 (2006) (“[W]e conclude that Title VII’s substantive provision

  and its antiretaliation provision are not coterminous. The scope

  of   the   antiretaliation     provision     extends     beyond       workplace-

  related    or    employment-related     retaliatory    acts         and   harm.”);

  Laster, 746 F.3d at 719 (“The ‘materially adverse action’ element

  of a Title VII retaliation claim is substantially different from

  the ‘adverse employment action’ element of a Title VII . . .

  discrimination claim.”). Under the antiretaliation standard,

  Benoist must show “that the employer’s actions [were] harmful to

  the point that they could well dissuade a reasonable worker from

  making or supporting a charge of discrimination.” Burlington N.,

  548 U.S. at 57.

        Benoist cites four actions by Titan that she claims were

  materially adverse actions in retaliation for her protected

  conduct    of     reporting    sexual      harassment.        She     cites    her

  constructive discharge and a meeting where Titan instructed

  employees not to speak to her in her response to Titan’s motion

  for summary judgment on the retaliation claim. She cites Kenyon’s

  voicemail and Titan’s warning in her response to Titan’s motion

  and in support of her own motion for partial summary judgment.

              1.     Titan’s Motion for Summary Judgment

                            Constructive Discharge

        Benoist     cites   constructive     discharge     as    an    example    of

  retaliation in response to Titan’s motion for summary judgment.

                                        17
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 18 of 25               PageID 1383



  Because there was no constructive discharge, supra, constructive

  discharge could not be retaliatory.

                            Work Environment Changes

        Benoist cites changes to her work environment, specifically

  how she was treated by her coworkers, as a retaliatory act. She

  says there was a meeting among Titan staff where staff were

  instructed by management not to speak to her.

        Benoist fails to create a genuine dispute about whether

  such a meeting occurred. She cites second-hand statements from

  several Titan employees who told her about the meeting. (D.E.

  No. 38-2.) Those statements can be considered only for the impact

  they had on Benoist’s experience of her work environment. See

  Paasewe v. Action Group, Inc., 530 F. App’x 412, 414 n.5 (6th

  Cir. 2013) (“To the extent Seitz’s statement that the co-worker

  relayed    to     Paasewe   bears     on       the   issue    whether     the     work

  environment       would   reasonably       have      been    perceived,    and     was

  perceived, as hostile or abusive, the statement is not being

  offered for the truth of the matter asserted and thus is not

  inadmissible hearsay.”). Benoist says the statements are not

  offered to demonstrate the truth about whether the meeting

  occurred. (D.E. No. 52 at 1260) (“Paragraph 66 is not being

  offered for the truth of the matter asserted; rather, it reflects

  her basis for perceiving the workplace as hostile and abusive.”).

  Titan     cites    management       and    non-management         witnesses        who

                                            18
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 19 of 25          PageID 1384



  testified that there was no meeting. (D.E. No. 42-1 at 995.)

  Considering the facts in the light most favorable to Benoist,

  there was a rumor about a meeting that never occurred, which

  negatively affected her experience of her work environment.

         A    rumor    about    a   meeting    that   never   occurred     and   the

  different treatment by her coworkers that Benoist experienced

  fail to establish a materially adverse action. Burlington N.,

  548 U.S. at 68 (“An employee’s decision to report discriminatory

  behavior cannot immunize that employee from those petty slights

  or minor annoyances that often take place at work and that all

  employees experience.”); Creggett v. Jefferson Cty. Bd. of Educ.,

  491 F. App’x 561, 569, 2012 WL 3104508, at *6 (Table) (6th Cir.

  Aug.   1,    2012)    (“[Plaintiff’s]        perception     that   [a   coworker]

  shunned and avoided him is not a materially adverse action.”).

                               Kenyon’s Voicemail

         Kenyon left Benoist an angry voicemail demanding that she

  and Willis move out of Kenyon’s home. Kenyon testified that he

  left the voicemail because Benoist had reported him for sexual

  harassment. (D.E. No. 49-1 at 1111.) Because Kenyon was Benoist’s

  coworker, his voicemail must be analyzed as coworker retaliation.

  (See D.E. No. 49 at 1095.) An employer is liable for coworker

  retaliation where:

                (1) the coworker’s retaliatory conduct is sufficiently
                severe so as to dissuade a reasonable worker from
                making or supporting a charge of discrimination, (2)

                                          19
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 20 of 25              PageID 1385



                 supervisors or members of management have actual or
                 constructive knowledge of the coworker’s retaliatory
                 behavior, and (3) supervisors or members of management
                 have condoned, tolerated, or encouraged the acts of
                 retaliation, or have responded to the plaintiff’s
                 complaints so inadequately that the response manifests
                 indifference    or    unreasonableness    under    the
                 circumstances.

  Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321, 347 (6th Cir.

  2008).

         Benoist has established the second and third elements of

  coworker retaliation based on Kenyon’s voicemail. The voicemail

  was    left    while     Kenyon    was   with    his     brother,    Titan’s   Chief

  Executive Officer Robert Kenyon. (D.E. No. 49-1 at 1110.) No

  effort was made to stop Kenyon from leaving the voicemail, and

  Titan has not reprimanded him for it. (Id. at 1111-12.)

         Titan argues that the voicemail was not sufficiently severe

  to dissuade a reasonable worker from reporting harassment. (D.E.

  No. 49 at 1095-96.) Titan argues that the threat was mooted

  because Benoist had decided to move out of Kenyon’s home before

  Kenyon demanded that Benoist and Willis move. (See id.)

         Although there may have been no direct injury from the

  eviction       because    Benoist    had       decided    to   move,   threats     of

  disruptions to a plaintiff’s home life can be sufficiently severe

  that    a     reasonable    jury    could       find   that    the   threats     were

  dissuading. See Ryan v. Shulkin, No. 1:15-CV-02384, 2017 WL

  6270209, at *11 (N.D. Ohio Dec. 8, 2017) (“[C]oworker . . .


                                            20
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 21 of 25                     PageID 1386



  called [plaintiff] at home and threatened . . . [to] come to

  [plaintiff’s]       house      and    beat    her    up.”).        Kenyon’s      voicemail

  presents     a    question      for     the       jury     as   to     whether       it    was

  sufficiently severe to constitute coworker retaliation.

                               The Warning

         Benoist cites the warning she received on March 7, 2018, as

  direct     evidence      of    retaliation.          (D.E.      No.     38-1     at       715.)

  “[Benoist’s] tendered evidence is not direct because, even if it

  were believed, it would not require the conclusion that defendant

  unlawfully retaliated against plaintiff; rather, one could draw

  that conclusion only by making a series of inferences arising

  from plaintiff’s evidence.” Abbott, 348 F.3d at 542. Benoist

  must     establish      a     prima    facie       case     that      the    warning        was

  retaliatory. Id.

         The dispute about whether a warning is retaliatory focuses

  on whether the warning was a materially adverse action. Titan

  cites Lee and Creggett to demonstrate that the warning cannot be

  an   adverse      action.      The    cited       portions      of    those    cases       are

  inapposite.       They       discuss    adverse          employment         action    in      a

  discrimination, rather than a retaliation, context. See Lee, 676

  F. App’x at 494; Creggett, 491 F. App’x at 566.

         Benoist cites Taylor v. Geithner, 703 F.3d 328, 338 (6th

  Cir.     2013),    to       demonstrate      that        written      warnings       can    be

  materially adverse actions. There, the court said that “certain

                                               21
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 22 of 25       PageID 1387



  written    reprimands     could   rise    to   the   level   of   an   adverse

  employment action.”1 Id.

         Titan says that Taylor supports its position. The court in

  Taylor decided that the written reprimands at issue were not

  materially adverse actions2 because “[t]here [was] not evidence

  in the record that any disciplinary action resulted from these

  letters, or that these letter were related to a larger pattern

  of    intimidation   by   constantly      reprimanding   [plaintiff],      for

  example.” Id.

         The warning issued to Benoist differs from the warnings in

  Taylor. Neither of the reprimands in Taylor was for discussing

  an incident of harassment with the appropriate management staff.

  Id. (breaking the chain of command and use of a cell phone in

  the work area). There is no indication in Taylor that termination

  could have been the next step for further violations. Id. (“Each

  of these documents warned that further incidents of this nature




  1
    Although Taylor is a retaliation case, the court there uses the term
  “adverse employment action” to describe what this Court calls a
  “materially adverse action,” based on Laster. The Taylor court does
  not always distinguish between the two. It cites Creggett, a
  discrimination case, for Creggett’s holding that written reprimands,
  without “materially adverse consequences such as lowered pay,
  demotion, suspension, or the like, [are] not [] materially adverse
  employment action[s].” Taylor, 703 F.3d at 338. That is the standard
  for an adverse employment action in a discrimination context. Cf.
  Burlington N., 548 U.S. at 67 (“The scope of the antiretaliation
  provision extends beyond workplace-related or employment-related
  retaliatory acts and harm.”).)
  2
      The Taylor court uses different terminology.

                                       22
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 23 of 25         PageID 1388



  could lead to disciplinary action.”). The warning issued to

  Benoist was for discussing the kiss with Guthrie and Colby

  Kenyon. That warning says that termination could be the result

  of further infractions. (D.E. No. 38-17.) Taylor does not dictate

  the outcome for either party.

        Benoist cites Fletcher v. U.S. Renal Care, Inc., 240 F.

  Supp. 3d 740, 752 (S.D. Ohio 2017), in which the court decided

  that a final written warning could be a materially adverse

  action. Titan attempts to distinguish the warning issued to

  Benoist because it was not a final warning. (D.E. No. 49 at

  1097.) Benoist contends that, because termination is listed as

  a possible next step, Titan’s warning should be considered a

  final warning. (D.E. No. 52 at 1258-59.) Titan also argues that

  the warning in Fletcher was more severe because it was for

  performance issues. (D.E. No. 49 at 1097.) Benoist responds that

  her   warning   was   more   severe   because,    unlike     a       warning   for

  performance issues, her warning was issued for engaging in

  protected conduct by reporting the harassment she experienced.

  (D.E. No. 52 at 1259.)

        Benoist’s    argument    that    her   warning   for       engaging      in

  protected   conduct    is    more   likely   to   dissuade       a    reasonable

  employee from reporting harassment is persuasive. Her warning

  was at least as dissuading as the warning in Fletcher, where the



                                        23
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 24 of 25     PageID 1389



  court decided that the plaintiff had created an issue of fact

  for the jury. Fletcher, 240 F. Supp. 3d at 752.

        Benoist has established that there is an issue for the jury

  on her retaliation claim based on Kenyon’s voicemail and Titan’s

  warning. Titan’s motion for summary judgment on the retaliation

  claim is DENIED.

              2.   Benoist’s Motion for Partial Summary Judgment

        Benoist has established a genuine dispute of material fact

  about whether the voicemail and the warning were retaliatory

  conduct that constitute materially adverse actions, but she has

  not   demonstrated     that   she   is    entitled   to   partial   summary

  judgment. Benoist has not established that she was retaliated

  against as a matter of law. She cites no case where substantially

  similar conduct entitled a plaintiff to summary judgment. See

  Fletcher, 240 F. Supp. 3d at 752 (Fletcher created at least a

  genuine issue of fact about whether he was subjected to a

  materially adverse action). Whether the voicemail and the warning

  would dissuade are questions for the jury.

        Benoist’s motion for summary judgment on the retaliation

  claim is DENIED.

  V.    CONCLUSION

        Titan’s motion for summary judgment is GRANTED IN PART and

  DENIED IN PART. The motion is GRANTED on the sex discrimination,

  sexual   harassment,    and   constructive     discharge    claims.   Those

                                       24
Case 2:19-cv-02704-SHM-tmp Document 66 Filed 06/15/21 Page 25 of 25   PageID 1390



  claims are DISMISSED. Titan’s motion for summary judgment on the

  retaliation claim is DENIED.

        Benoist’s motion for summary judgment on the retaliation

  claim is DENIED.

        SO ORDERED this 15th day of June, 2021.



                                      /s/ Samuel H. Mays, Jr.
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                      25
